DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an amendment filed on 03/22/2021.
Claim 20 has been amended.
Applicant’s arguments/amendments with respect to pending claims 1-20 have been carefully considered but they are not persuasive; hence the claims remain rejected under the prior art of record. Examiner respectfully points out that this action is made final (see MPEP 706.07a).

Response to Amendment
	The rejection of claim 20 under 35 U.S.C. 101 is withdrawn in view of the claims amendment.
Response to Arguments
Applicant’s arguments with respect to pending claims 1-20 have been carefully examined but they are not persuasive.
Applicant essentially argues (p. 10) that the limitation "maintaining, for each of multiple users of a social media platform, a respective per-user access control list (ACL) that lists a set of viewable users for the associated user, the set of viewable 
Examiner respectfully disagrees. The following is based on the previous office action. Additional details have been included to further clarify the rejection.
As an initial matter, Examiner notes that Applicant arguments that the prior art of record does not discloses the aforementioned feature of the independent claims 1, 10 and 20 are narrowly directed at par. 65-67 and Fig. 5 of the Pai reference, although the office action additionally cites par. 31-32 and 46-47 of Pai (see previous non-final Office Action pp 3-4). 
Contrary to Applicant’s argument (p. 10) that “Pai makes no mention or suggestion that a respective per-user access control that lists friends viewable by respective users is maintained”, Pai (par. 65-67 and Fig. 5) describes how a per-user access control list (ACL) is built and maintained to be subsequently used to provide (or deny) location information of (other users) friends. In addition, Pai (par. 46-47) describes the structure and basic functionality of the per-user ACL: “The maintained data (per-user access control lists) may include certain identification information relating to each member such as, for example, the member's username and other personal identification information,…and the identification of other members that have chosen to give permission to share their location information with this member”; the aforementioned reading on the argued limitation. Also note, Pai (par. 48) describes presenting to the user the location of the user’s friends who have agreed to share their location with the user on a map or list.  See office action for additional details.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 4-6, 9-10, 13-16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pai et al. US 2012/0302256 A1 (hereinafter Pai).
Regarding claim 1, Pai substantially discloses:
A system comprising: one or more computer processors; and one or more memories communicatively coupled to the one or more computer processors and having stored thereon instructions that, when executed by the one or more computer processors, configure the one or more computer processors to perform operations comprising (“Disclosed are systems, methods, and non-transitory computer-readable storage media for determining the location of one or more mobile devices”. “The present technology provides a system for allowing users to learn the location of other users whom have given permission to have their location shared” (Pai: par. 8). An “exemplary system 100 includes a general-purpose computing device 100”, such as a “handheld computing device, a desktop computer, or a computer server” (Pai: par. 25-26, Fig. 1):
maintaining, for each of multiple users of a social media platform, a respective per-user access control list (ACL) that lists a set of viewable users for the associated user, the set of viewable users being a plurality of other users of the social media platform for whom the associated user has permission to view their respective geographic locations (A list of persons (e.g. friends) that authorized (accepted) sharing per-user access control list) is built (and updated) at a server, such that later, “when the user sends a location request, the server will process that request” for “friends” that authorized (accepted) sharing of location information, and “will not process” the location request for “friends that “rejected or ignored” the request “to authorize the user to locate him or her”. A “friend may revoke the authorization given to the user at any time” (Pai: par. 65-67, Fig. 5). For every location request (by a requestor device), the server takes appropriate authentication and authorization steps “to ensure the request is authorized by the user of the requested device”; where “Authorization is preferably managed at the server level, but may also be managed at the device level in addition or as an alternative” (Pai: par. 31-32). The “server 230 may maintain data associated with the members of one or more services”, said data (per-user access control list) including inter alia, identification information of the requesting user/member (and device), and “the identification of other members that have chosen to give permission to share their location information with this member” (Pai: par. 46-47));
receiving, from a user device associated with a requesting user, a request for location-based social media activity information to cause display of a map-based graphical user interface (GUI) for the social media platform on the user device (A “user/requester may have an application on his or her computer or mobile device that, when executed, initiates one or more locate requests to all of the devices whose members have agreed to share their location with the requester (the requestor's "friends"). In such embodiments, the application may initially present to the ; and
in response to the request, performing an automated friends location serving procedure using one or more computer processor devices configured therefor, the friends location serving procedure comprising (A “user/requester may have an application on his or her computer or mobile device that, when executed, initiates one or more locate requests to all of the devices whose members have agreed to share their location with the requester (the requestor's "friends"). In such embodiments, the application may initially present to the user/requester the location of all of the friends on a map or in a list” (Pai: par. 48, 73; Fig. 3a, 10)):
accessing the per-user ACL of the requesting user;
based on the per-user ACL of the requesting user, determining the set of viewable users for the requesting user (The “server 230 may maintain data associated with the members of one or more services”, said data (per-user access control list) including “information relating to each member such as”, identification information of the requesting user/member (and device), and “the identification of other members that have chosen to give permission to share their location information with this member. The information may also include recent location information of each member” (Pai: par. 46-47); and as outlined above); and
transmitting to the user device respective location information for at least a subset of the set of viewable users, thereby to enable display of friend icons for the subset of viewable users at respective display locations on a map forming part of the map-based GUI (The “application may initially present to the user/requester the location viewable, see above] friends on a map or in a list”, wherein the location information is transmitted by the server to the requesting user device. The “locations of the friends are presented as dots”, or “any other icon” (Pai: par. 48-49, 73-74; Fig. 3a, 10, 12)).
The aforementioned covers all the limitations of claim 1.

Regarding claims 4-6 and 9, the rejection of claim 1 under 35 U.S.C 102(a)(2) is incorporated herein. In addition, Pai substantially discloses:
(4) The system of claim 1, wherein each per-user ACL includes respective location information for at least the subset of viewable users (Data managed by the server includes “information relating to each member such as”, identification information of the requesting user/member (and device), and “the identification of other members that have chosen to give permission to share their location information with this member. The information may also include recent location information of each member” (Pai: par. 46-47; and as outlined for the rejection of claim 1)).
(5) The system of claim 1, wherein the instructions further configure the computer processors to, responsive to determining the set of viewable users for the requesting user from the per-user A.CL, retrieving respective location information for at least the subset of viewable users from a location datastore distinct from the per-user ACL (The “application server may maintain and/or cache information relating to members of services including recent location information” “for a length of time that has been deemed to still be representative of that device's location”. Upon receiving location information from “requested device”, the server “updates the stored [cached] information  of a requesting user, the server may initially respond with the location data that it has cached in 335a” (Pai: par. 47, 49, 53; Fig. 3a, 3b). In general, if the server “has recent location information relating to the requested device 245 cached”, “the server 230 may respond to a request by sending cached location information to the requesting device 240 without communicating with the requested device 245” (Pai: par. 31)).
(6) The system of claim 5, further comprising, in response to a particular user switching to an invisible mode in which the location of the particular user is to be invisible to any other user, deleting from the location datastore the location indicator associated with the particular user (A “friend may revoke the authorization given to the user at any time” (Pai: par.66). Moreover, a user may “review the list of followers 1830 which include all of the friends whom he or she has accepted invitations to be followed. A user may additionally select to hide from all of his or her followers by toggling switch 1840”, i.e. the user revokes all authorizations previously given to other users (Pai: par. 80, Fig. 18). Regarding the local cache 335a (Fig. 3a), the “updating or refreshing of location information [in the cache 335a], performed in step 450, may be done automatically at predetermined intervals, such as every 15 seconds or 15 minutes, and/ or may be done at the request of the user”, where “Updates in location information preferably overwrite older location information” (Pai: par. 49, 63). Hence, following user authorization revocation/hiding, the local cache 335a is refreshed automatically and/or at the request of the user, thus overwriting (deleting) the location (indicator) value of the 
(9) The system of claim 1, wherein the one or more computer processors are configured to access the per-user ACL of the requesting user in a procedure comprising: determining if the per-user ACL of the requesting user is up-to-date; in response to determining that the per user ACL is not up-to-date, triggering an update of the per-user ACL of the requesting user; and determining the set of viewable users for the requesting user based on the updated per-user ACL of the requesting user (The list of persons (e.g. friends) that authorized (accepted) sharing of their location information with a requesting user (per-user access control list) outlined for the rejection of claim 1 does not have an expiration time. However, the requesting user may additionally “select a number of persons [that are added to the per-user access control list (ACL)] in her contact list to all share location information with each other for a limited period of time”, such that “the locate permission” has an expiration time (Pai: par. 90-91, 95; Fig. 24). Hence, when the expiration time is reached, the temporarily added number of persons is invalidated/expired, thus updating per-user ACL).

Regarding claims 10, 13-14, 16 and 19, they correspond to claims 1, 4-6 and 9 respectively, and claims 10, 13-14, 16 and 19 do not disclose beyond the features of claims 1, 4-6 and 9. Therefore, claims 10, 13-14, 16 and 19 are rejected under 35 U.S.C 102(a)(2) as being anticipated by Pai for the same reasons outlined for the rejection of claims 1, 4-6 and 9.

claim 15, the rejection of claim 14 under 35 U.S.C 102(a)(2) is incorporated herein. In addition, Pai substantially discloses:
The method of claim 14, wherein the location datastore stores, for each of the multiple users, a respective location indicator and an associated timestamp, the method further comprising: on an ongoing basis, deleting from the location datastore each location indicator whose associated timestamp indicates an age greater than a predefined expiry age (A “friend may revoke the authorization given to the user at any time” (Pai: par.66). Moreover, a user may “review the list of followers 1830 which include all of the friends whom he or she has accepted invitations to be followed. A user may additionally select to hide from all of his or her followers by toggling switch 1840”, i.e. the user revokes all authorizations previously given to other users (Pai: par. 80, Fig. 18). Regarding the local cache 335a (Fig. 3a), the “updating or refreshing of location information [in the cache 335a], performed in step 450, may be done automatically at predetermined intervals, such as every 15 seconds or 15 minutes, and/ or may be done at the request of the user”, where “Updates in location information preferably overwrite older location information” (Pai: par. 49, 63). Hence, following authorization revocation/hiding by the user, the local cache 335a is refreshed automatically and/or at the request of the user, thus overwriting (deleting) the location (indicator) value of the user with the new value corresponding to the revocation/hiding, e.g. “Location not available” (Fig. 9)).

Regarding claim 20, it corresponds to claim 1, and claim 20 does not disclose beyond the features of claim 1. Therefore, claim 20 is rejected under 35 U.S.C 102(a)(2) as being anticipated by Pai for the same reasons outlined for the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 2-3, 7-8, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pai in view of Dyor et al. US 2012/0144452 A1 (hereinafter Dyor).
Regarding claims 2-3 and 11-12, the rejection of claims 1 and 10 under 35 U.S.C 102(a)(2) is incorporated herein. Pai (e.g. par. 52-61, 64, 72, 74; Fig. 3b, 9-10) discloses that user locations are determined with a level (of a plurality of levels) of (granularity level) accuracy (e.g. “shallow” via cell phone towers, and “deep” via GPS: par. 60, 61) and the locations and corresponding accuracies (e.g. 1 mile) are displayed on a map or list, but he does not appear to expressly disclose that authorization to share location information with a requesting user (outlined for the rejection of claim 1), also includes a viewable level of display accuracy. However, in a related application, Dyor discloses user profiles (stored at a location provider) that includes at least authentication information, authorization information (corresponds to authorization list of Pai, outlined for the rejection of claim 1), and associated “visibility profiles”, where the visibility profiles specify at least the accuracy (approximate location via cell phone towers, precise coordinate location via GPS) of the viewable location (Dyor: par. 55-58, 61-63. Fig. 5).

(2 and 11) The system of claim 1/method of claim 10, wherein each per-user ACL indicates for the associated set of viewable users respective location display granularity levels, indicating each of the set of viewable users as being viewable by the requesting user at a respectively corresponding one of two or more distinct levels of display granularity (As outlined above in view of Pai modified by Dyor).
(3 and 12) The system of claim 2/method of claim 11, wherein the two or more distinct levels of display granularity comprise: a precise viewing level at which the display location of the respective user corresponds substantially to an actual location of a user device associated with the respective user (“deep” location (Pai)/precise location (Dyor) based on GPS, as outlined above); and a regional viewing level, at which the display location of the respective user differs from the actual location, while being located within a defined geographical region within which the actual location is situated (“shallow” location (Pai)/approximate location (Dyor) based on cell phone towers, as outlined above).

claims 7-8 and 17-18, the rejection of claims 1, 6, 10 and 16 under 35 U.S.C 102(a)(2) is incorporated herein. Pai does not appear to expressly disclose updating per-user ACLs as claimed by claims 7-8 and 17-18. However, Dyor discloses a user profile stored in a “profile database 216 of location provider 108 [corresponds to the server of Pai]”, the user profile including, inter alia, “visibility profiles 506, and authorization information 508”, where at least the authorization information and the associated visibility profile (are similar to the authorization lists of Pai outlined for the rejection of claim 1, and) read on a per-user ACL (Dyor: par. 55, 61-63; Fig. 5), and the visibility profiles specify at least the accuracy (approximate location via cell phone towers, precise coordinate location via GPS) of the viewable location (Dyor: par. 55-58, 61-63. Fig. 5). A user may “establish a new visibility profile, in which case the new visibility profile is stored by the location provider 108 so that it can be applied to other [[the]] third-party applications” (Dyor: par. 30), i.e. changes in the visibility profiles are used to update the authorization information 508 (Fig. 5) and thus the ACLs. In the aforementioned, a new visibility profile is similar to authorization revocation or user hiding (per Pai) outlined for the rejection of claim 6. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pai and Dyor to at least update per-user ACLs following changes in (visibility profile) location sharing options (e.g. user hiding/invisibility, authorization revocation). One would have done so to synchronize the ACLs content with changes in visibility profile/location sharing options, so that said changes become available to all other users with which the location information is shared (Dyor: par. 30). Accordingly, Pai in view of Dyor discloses:
(7 and 17) The system of claim 6/method of claim 16, wherein the one or more computer processors are further configured by the instructions to, subsequent to deletion of the location indicator of the particular user from the location datastore, update respective per-user ACLs of the set of viewable users indicated by the per-user ACL of the particular user, the updating of the respective per-user ACLs being to reflect operation of the particular user in the invisible mode (As outlined above, where the change to the visibility profile/location sharing options includes hiding from other users (user invisibility) outlined for the rejection of claim 6).
(8 and 18) The system of claim 1/method of claim10, wherein the instructions further configure one or more computer processors to perform operations comprising: receiving a change indication that indicates one or more changes to location sharing options by a particular one of the multiple users; and responsive to the change indication, updating the respective per-user ACLs of each one of a plurality of friend users of the particular user (Claims 8 and 18 rephrase features of claims 7 and 17 in in a broader form; therefore, the features recited by claims 8 and 18 are disclosed as outlined above and for the rejection of claim 7 and 17).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sathish et al. US 2013/0254900 A1
Marchioro, II et al. US 2010/0205242 A1

Communications Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIAN STOICA whose telephone number is (571)270-1955.  The examiner can normally be reached on Monday-Friday 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADRIAN STOICA/Examiner, Art Unit 2494 

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494